Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
referred to as the “Amendment”) is dated as of February 6, 2015, by and among
EXCO RESOURCES, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors (the “Guarantors”), the LENDERS party hereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (“Administrative Agent”).
Unless the context otherwise requires or unless otherwise expressly defined
herein, capitalized terms used but not defined in this Amendment have the
meanings assigned to such terms in the Credit Agreement as amended herein (as
defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
July 31, 2013 (as the same has been amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Agreement” and as further amended by this Amendment, the “Credit
Agreement”); and

WHEREAS, Administrative Agent, the Lenders, Borrower and the Guarantors desire
to amend the Existing Agreement as provided herein upon the terms and conditions
set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.

1.1 Additional Definitions. The following cross references to definitions
contained in the Credit Agreement shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Fourth Amendment Effective Date” means February 6, 2015.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDAX for such period to (b) Consolidated Interest Expense for such period.

“Second Lien Debt” means Indebtedness for borrowed money and secured by Liens on
substantially the same Collateral securing the Obligations but expressly
subordinate (such subordination shall be on terms and conditions reasonably
satisfactory to the Administrative Agent and the Majority Lenders) to the Liens
securing the Obligations; provided that (a) the non-default interest rate on the
outstanding principal balance of such Indebtedness does not exceed the
prevailing market rate then in effect for

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 1



--------------------------------------------------------------------------------

similarly situated credits at the time such Indebtedness is incurred, (b) the
final stated maturity date of such Indebtedness is not earlier than one hundred
eighty (180) days after the Revolving Maturity Date (as in effect on the date of
issuance of such Indebtedness, (c) such Indebtedness does not provide for any
scheduled principal repayment, mandatory redemption or payment of a sinking fund
obligation prior to a date that is at least one hundred eighty (180) days after
the Revolving Maturity Date and (d) no Subsidiary of the Borrower is required to
Guarantee such Indebtedness unless such Subsidiary is (or concurrently with any
such Guarantee becomes) a Guarantor hereunder.

“Second Lien Debt Documents” means the intercreditor agreement (on terms and
conditions reasonably satisfactory to the Administrative Agent and the Majority
Lenders), promissory notes, security documents, second lien credit agreement,
guarantees and all other documents or instruments executed and delivered by any
Credit Party in connection with and pursuant to, the incurrence of Second Lien
Debt.

“Senior Secured Indebtedness” means, at any date, Consolidated Funded
Indebtedness that is secured by, or intended to be secured by, a Lien permitted
pursuant to clauses (a), (c), (d) and (e) of Section 7.02, but excluding any
Subordinated Indebtedness that is unsecured or intended to be unsecured.

“Subordinated Indebtedness” means any Indebtedness of any Person the payment of
which is subordinated to the payment of the Obligations to the written
satisfaction of the Administrative Agent.

1.2 Amended Definitions. The following definitions in Section 1.01 of the Credit
Agreement shall be and they hereby are amended and restated in their entirety to
read follows:

“Approved Petroleum Engineer” means Lee Keeling & Associates, Netherland
Sewell & Associates, Inc., Ryder Scott Petroleum Consultants or any other
reputable firm of independent petroleum engineers selected by the Borrower and
approved by the Administrative Agent and the Required Revolving Lenders which
approval shall not be unreasonably withheld.

“Consolidated Funded Indebtedness” means, as of any date and without
duplication, Indebtedness of the Borrower and the Restricted Subsidiaries of the
type described in clauses (a), (b), (c), (d), (e), (f), (g), or (h) of the
definition of Indebtedness, minus Surplus Cash.

“Consolidated Leverage Ratio” means the ratio of (A) Consolidated Funded
Indebtedness as of the end of such fiscal quarter to (B) Consolidated EBITDAX
for the trailing four fiscal quarter period ending on the last day of such
fiscal quarter; provided that, Consolidated EBITDAX for the four fiscal quarter
period ending December 31, 2016 shall be Consolidated EBITDAX for fiscal quarter
ending on December 31, 2016 multiplied by 4.00, Consolidated EBITDAX for the two
fiscal quarter periods ending March 31, 2017 shall be Consolidated EBITDAX for
such period multiplied by 2.00, Consolidated EBITDAX for the three fiscal
quarter period ending June 30, 2017 shall be Consolidated EBITDAX for such
period multiplied by 4/3.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 2



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest, which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (other than solely as a result of a
change of control or asset sale), in whole or in part, on or prior to the
Revolving Maturity Date.

“Material Indebtedness” means Indebtedness under the Senior Notes and Second
Lien Debt (and, in each case, any Permitted Refinancing thereof) and any other
Indebtedness (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of the Borrower or any one or more of
the Restricted Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Guarantor in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Guarantor would be required
to pay if such Swap Agreement were terminated at such time.

“Permitted Refinancing” means any Indebtedness of any Credit Party and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used to extend,
refinance, renew, replace, defease or refund (a) any existing Senior Notes, in
whole or in part, from time to time, including the refinancing or replacement of
such existing Senior Notes with the Net Cash Proceeds of Second Lien Debt;
provided that (i) the principal amount of such Permitted Refinancing (or if such
Permitted Refinancing is issued at a discount, the initial issuance price of
such Permitted Refinancing) does not result in the principal amount of such
Indebtedness exceeding the amount permitted under Section 7.01(h) (plus the
amount of any premiums, accrued and unpaid interest, fees and expenses incurred
in connection therewith), (ii) such Permitted Refinancing does not provide for
any scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to a date that is at least
one year after the Revolving Maturity Date (except for any offer to redeem such
Indebtedness required as a result of asset sales or the occurrence of a “Change
of Control” under and as defined in the applicable Indenture), (iii) the
non-default cash interest rate on the outstanding principal balance of such
Permitted Refinancing does not exceed the prevailing market rate then in effect
for similarly situated credits at the time such Permitted Refinancing is
incurred, (iv) no Subsidiary of the Borrower is required to Guarantee such
Permitted Refinancing unless such Subsidiary is (or concurrently with any such
Guarantee becomes) a Guarantor hereunder, and (v) to the extent such Permitted
Refinancing is or is intended to be expressly subordinate to the payment in full
of all of the Obligations, the subordination provisions contained therein are
either (x) at least as favorable to the Secured Parties as the subordination
provisions contained in the existing Senior Notes or (y) reasonably satisfactory
to the Administrative Agent and the Majority Lenders and (b) any Second Lien
Debt, in whole or in part, from time to time; provided that (i) the principal
amount of such Permitted Refinancing (or if such Permitted Refinancing is issued
at a discount, the discounted principal amount of such Permitted Refinancing)
does not result in the principal amount of such Indebtedness exceeding the
amount

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 3



--------------------------------------------------------------------------------

permitted under Section 7.01(h) (plus the amount of any premiums, accrued and
unpaid interest, fees and expenses incurred in connection therewith), (ii) such
Permitted Refinancing does not provide for any scheduled principal repayment,
mandatory redemption or payment of a sinking fund obligation prior to a date
that is at least one hundred eighty (180) days after the Revolving Maturity
Date, and (ii) the non-default cash interest rate on the outstanding principal
balance of such Permitted Refinancing does not exceed the prevailing market rate
then in effect for similarly situated credits at the time such Permitted
Refinancing is incurred.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption or Lender Certificate
pursuant to which such Lender shall have assumed or agreed to provide its
Revolving Commitment, as applicable, as such commitment may be (a) reduced from
time to time pursuant to Section 2.02, (b) increased from time to time as a
result of such Lender delivering a Lender Certificate pursuant to
Section 2.03(a), and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04; provided that any
Lender’s Revolving Commitment shall not at any time exceed such Lender’s
Applicable Percentage of the Available Borrowing Base then in effect. The
initial amount of each Lender’s Revolving Commitment is set forth on the
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. As of the Fourth
Amendment Effective Date, the aggregate amount of the Lenders’ Revolving
Commitments is $725,000,000.

“Senior Notes” means, the (i) 7.50% Senior Notes due 2018 issued pursuant to the
Indenture and any supplements thereto and the 8.50% Senior Notes due 2022 issued
pursuant to the same base Indenture governing the 7.50% Senior Notes due 2018
and the supplement thereto with respect to the 8.50% Senior Notes due 2022,
(ii) all additional senior unsecured notes, senior subordinated notes, or other
Indebtedness not to exceed the principal amount permitted under Section 7.01(h);
provided that (a) the terms of such Indebtedness (other than the 7.50% Senior
Notes due 2018 outstanding as of the date hereof) do not provide for any
scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to a date that is at least
one year after the Revolving Maturity Date, (except for any offer to redeem such
Indebtedness (including the 7.50% Senior Notes due 2018 and the 8.50% Senior
Notes due 2022) required as a result of asset sales or the occurrence of a
“Change of Control” under and as defined in the applicable Indenture) (b) such
Indebtedness is unsecured, (c) the non-default interest rate on the outstanding
principal balance of such Indebtedness does not exceed the prevailing market
rate then in effect for similarly situated credits at the time such Indebtedness
is issued, (d) no Subsidiary of the Borrower is required to Guarantee such
Indebtedness unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder, and (e) with respect to any such Indebtedness
evidenced by senior subordinated notes, such notes, are expressly subordinate to
the payment in full of and to all of the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent and the Majority Lenders.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 4



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below, (b) any Subsidiary of an
Unrestricted Subsidiary, (c) EBG Acquisition and any of its Subsidiaries,
(d) Bonchasse Land Company, LLC, a Louisiana limited liability company and any
of its Subsidiaries, (e) the Marcellus JV Operator and any of its Subsidiaries
and (f) the Marcellus Midstream Owner and any of its Subsidiaries. The Board of
Directors of the Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries at the time of such designation or at
any time thereafter (i) is a Material Domestic Subsidiary, (ii) owns Oil and Gas
Interests included in the Borrowing Base Properties or (iii) guarantees, or is a
primary obligor of, any indebtedness, liabilities or other obligations under any
Senior Notes or Second Lien Debt (or any Permitted Refinancing thereof).

1.3 Deleted Definition. The definition of “Specified Representations” shall be
and hereby is deleted from Section 1.01 of the Credit Agreement.

1.4 Taxes. Section 2.18 of the Credit Agreement shall be and it hereby is
amended by (i) re-leterring clause (i) thereof as a new clause (j) thereof and
(ii) inserting the following as the new clause (i) thereof to read in its
entirety as follows:

(i) Withholding Taxes Under FATCA. From and after the Fourth Amendment Effective
Date, the Borrower shall indemnify the Administrative Agent, and hold it
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA, the
Credit Agreement as qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

1.5 Scheduled and Interim Redeterminations. The first sentence of Section 3.02
of the Credit Agreement shall be and it hereby is amended and restated in its
entirety as follows:

Except as set forth in the following sentence and the proviso to this sentence,
the Borrowing Base shall be redetermined semi-annually in accordance with this
Section 3.02 (a “Scheduled Redetermination”), and, subject to Section 3.04, such
redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders on or about
April 1 and October 1 of each year, commencing April 1, 2014; provided that with
respect to the Scheduled Redetermination to occur on or about October 1, 2015,
such Scheduled Redetermination shall occur on or about August 1, 2015 and with
respect to such Scheduled Redetermination, the Borrower shall deliver to the
Administrative Agent Engineering Reports, including a Reserve Report with an as
of date of June 30, 2015, and all other information required by the
Administrative Agent in connection with such Scheduled Redetermination on or
before July 7, 2015.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 5



--------------------------------------------------------------------------------

1.6 Mandatory Borrowing Base Reductions. Section 3.06(b) of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:

(b) Reduction of Borrowing Base Upon Issuance of Senior Notes and Second Lien
Debt. Unless otherwise waived in writing by the Required Revolving Lenders, upon
the issuance of any Senior Notes or Second Lien Debt by any Credit Party in
accordance with Section 7.01(h) (other than any Permitted Refinancing that
extends, refinances, renews, replaces, defeases or refunds existing Senior Notes
or existing Second Lien Debt), the Borrowing Base then in effect shall
automatically be reduced by (i) at any time prior to the Asset Sale Termination
Date, the Net Cash Proceeds received by any Credit Party from the issuance of
such Senior Notes, and (ii) at all other times, shall automatically be reduced
by the lesser of (A) $250 for each $1,000 in stated principal amount of such
Senior Notes or Second Lien Debt on the date such Senior Notes or Second Lien
Debt are issued or (B) such other amount, if any, determined by the Required
Revolving Lenders in their sole discretion prior to the issuance of such Senior
Notes or Second Lien Debt, and the Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders until the next redetermination or adjustment of the Borrowing Base
pursuant to this Agreement. Upon any such redetermination, the Administrative
Agent shall promptly deliver a New Borrowing Base Notice to the Borrower and the
Lenders.

1.7 Credit Event. Section 5.02(a) of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:

(a) The representations and warranties of each Credit Party set forth in the
Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

1.8 Indebtedness. Section 7.01(h) of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:

(h) Indebtedness of the Borrower under the Senior Notes and Second Lien Debt
(and, in each case, any Permitted Refinancing thereof) in an aggregate
outstanding principal amount not to exceed the sum of $1,500,000,000 at any
time;

1.9 Liens. Section 7.02 of the Credit Agreement shall be and it hereby is
amended by deleting “and” from the end of clause (h) of such Section and
replacing “.” with “; and” at the end of clause (i) of such Section and adding
the following as clause (j) to such Section:

(j) Liens securing Indebtedness permitted under Section 7.01(h) to the extent
such Indebtedness is Second Lien Debt.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 6



--------------------------------------------------------------------------------

1.10 Restrictive Agreements. Section 7.08 of the Credit Agreement shall be and
it hereby is amended and restated in its entirety to read as follows:

Section 7.08. Restrictive Agreements. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any Restricted Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions set forth in the Loan Documents, the Senior Note Documents or the
Second Lien Debt Documents (or any documents evidencing or relating to any
Permitted Refinancing), (iii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

1.11 Certain Amendments. Section 7.10 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 7.10. Amendments of Organizational Documents; Certain Agreements, Senior
Notes and Second Lien Debt. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, enter into or permit any material modification or
amendment of, or waive any material right or obligation of any Person under its
Organizational Documents. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, directly or indirectly, prepay, repay, redeem,
defease, or purchase in any manner any Senior Notes or any Second Lien Debt (or,
in each case, any Permitted Refinancing thereof); provided that so long as no
Default has occurred and is continuing or would be caused thereby, the Borrower
may prepay, repay, redeem, defease or purchase Senior Notes or Second Lien Debt
(i) with the proceeds of any Permitted Refinancing permitted pursuant to
Section 7.01(h), and (ii) at any other time, to the extent that the Senior Notes
or Second Lien Debt are, by their terms, permitted or required to be retired,
redeemed, defeased, repurchased, prepaid or repaid; provided that in the case of
this clause (ii), after giving effect to any such prepayment, repayment,
redemption, defeasance or purchase, the Revolving Commitments exceed the
Aggregate Revolving Credit Exposure by an amount equal to or greater than ten
percent (10%) of the Revolving Commitment. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, enter into or permit any
modification or amendment of the Senior Note Documents or any Second Lien Debt
Documents, the effect of which is to (a) increase the maximum principal amount
of the Senior Notes or the Second Lien Debt or the rate of interest on any of
the Senior Notes or the Second Lien Debt (other than as a result of the
imposition of a default rate of interest in accordance with the terms of the
Senior Note Documents or the Second Lien Debt Documents), (b) change or add any
event of default or any covenant

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 7



--------------------------------------------------------------------------------

with respect to the Senior Note Documents or the Second Lien Debt Documents if
the effect of such change or addition is to cause any one or more of the Senior
Note Documents or the Second Lien Debt Documents to be more restrictive on the
Borrower or any of its Subsidiaries than such Senior Note Documents or Second
Lien Debt Documents were prior to such change or addition, (c) change the dates
upon which payments of principal or interest on the Senior Notes or Second Lien
Debt are due or shorten the date of maturity of any Senior Notes or Second Lien
Debt, (d) change any redemption or prepayment provisions of the Senior Notes or
the Second Lien Debt, (e) alter the subordination provisions, if any, with
respect to any of the Senior Note Documents or the subordination provisions with
respect to the Liens granted to secure the Second Lien Debt, (f) change any of
Sections 4.08(a), 9.06 or 9.07 of the Senior Notes First Supplemental Indenture,
(g) grant any Liens in any assets of the Borrower or any of its Subsidiaries,
except for Liens granted to secure the Second Lien Debt permitted hereunder and
under the Second Lien Debt Documents or (h) permit any Subsidiary to Guarantee
the Senior Notes or the Second Lien Debt unless such Subsidiary is (or
concurrently with any such Guarantee becomes) a Guarantor.

1.12 Financial Covenants. Section 7.11 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 7.11. Financial Covenants.

(a) Consolidated Current Ratio. The Borrower will not permit the Consolidated
Current Ratio as of the end of each fiscal quarter to be less than 1.00 to 1.00.

(b) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio, for any period of four consecutive fiscal quarters ending on the last day
of any fiscal quarter, to be less than 2.00 to 1.00.

(c) Senior Secured Indebtedness to Consolidated EBITDAX Ratio. The Borrower will
not permit the Senior Secured Indebtedness to Consolidated EBITDAX Ratio on the
last day of any fiscal quarter to be greater than 2.50 to 1.00.

(d) Leverage Ratio. The Borrower will not permit the Consolidated Leverage
Ratio, determined as of the end of each fiscal quarter ending during any period
set forth below, to be greater than the ratio set forth below opposite such
period:

 

Period

   Ratio

The fiscal quarter period ending on December 31, 2016

   6.00 to 1.00

The fiscal quarter period from and including March 31, 2017 to and including the
fiscal quarter period ending on June 30, 2017

   5.75 to 1.00

The fiscal quarter period ending on September 30, 2017

   5.25 to 1.00

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 8



--------------------------------------------------------------------------------

Period

   Ratio

The fiscal quarter period ending on December 31, 2017

   4.75 to 1.00

Each fiscal quarter ending thereafter

   4.50 to 1.00

1.13 Notices. Clauses (i) and (ii) of subsection (a) of Section 11.01 of the
Credit Agreement shall be and they hereby are amended and restated in their
entirety to read as follows:

(i) if to the Borrower, to EXCO Resources, Inc., 12377 Merit Drive, Suite 1700,
Dallas, Texas 75251, Attention: Richard A. Burnett, Vice President, Chief
Financial Officer and Chief Accounting Officer Telecopy No. (972) 699-5180,
E-mail: rburnett@excoresources.com, with a copy to EXCO Resources, Inc., 12377
Merit Drive, Suite 1700, Dallas, Texas 75251, Attention: Christopher C.
Peracchi, Vice President, Finance & Investor Relations & Treasurer, Telecopy No.
(972) 201-0651, E-mail: cperacchi@excoresources.com. For purposes of delivering
the documents pursuant to Section 6.01(a), Section 6.01(b) and Section 6.01(d),
the website address is www.excoresources.com;

(ii) if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank,
N.A., 10 South Dearborn, Floor L2, Chicago, Illinois 60603-2300, Attention:
April Yebd, Telecopy No.: (888) 292-9533, E-mail: april.yebd@jpmorgan.com, with
a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 3rd Floor, Dallas, Texas
75201-2787, Attention: Michele L. Jones, Managing Director, Telecopy No.
(214) 302-8695, E-mail: michele.jones@jpmorgan.com;

1.14 Confidentiality. The second sentence of Section 11.12 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:

For the purposes of this Section, “Information” means all information received
from any Credit Party relating to any Credit Party or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by any Credit
Party and other information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from any Credit Party after the date hereof, such information is clearly
identified at the time of delivery as confidential.

1.15 Amendments to Schedules. Schedules 1.01, 2.01, 4.13 and 4.22 to the Credit
Agreement shall be and they hereby are amended and restated in their entireties
with Schedules 1.01, 2.01, 4.13 and 4.22 attached to this Amendment.

SECTION 2. Redetermined Borrowing Base. This Amendment shall constitute notice
of the Redetermination of the Borrowing Base pursuant to Section 3.04 of the
Credit Agreement, and the Administrative Agent, the Lenders, Borrower and the
Guarantors hereby acknowledge that effective as of the Fourth Amendment
Effective Date, the Borrowing Base is $725,000,000, and such redetermined
Borrowing Base shall remain in effect until the earlier of (i) the

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 9



--------------------------------------------------------------------------------

Scheduled Redetermination to occur on or about August 1, 2015 pursuant to
Section 3.02 and Section 3.03 of the Credit Agreement and (ii) the date such
Borrowing Base is otherwise adjusted pursuant to the terms of the Credit
Agreement. For the avoidance of doubt, the redetermination of the Borrowing Base
contained in this Section 3 constitutes the Scheduled Redetermination, which
otherwise would have occurred on or about April 15, 2015 pursuant to
Section 3.03 of the Credit Agreement.

SECTION 3. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermined Borrowing Base in Section 2
shall be effective upon the satisfaction of each of the conditions set forth in
this Section 3.

3.1 Execution and Delivery. Each Credit Party, the Lenders (or at least the
required percentage thereof) and Administrative Agent shall have executed and
delivered this Amendment.

3.2 Fees. The Administrative Agent shall have received the fees separately
agreed upon in that certain Fee Letter dated as of the date hereof, among
Borrower, Administrative Agent, and J.P. Morgan, and all other fees and expenses
due to the Administrative Agent, the J.P. Morgan and the Lenders required to be
paid as of the date hereof shall have been paid.

3.3 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

3.4 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

SECTION 4. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

4.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any other Loan Document is
true and correct in all material respects on the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date and any representation or warranty
which is qualified by reference to “materiality” or “Material Adverse Effect” is
true and correct in all respects).

4.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any Governmental
Authority and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Liens permitted under Section 7.02 of the Credit Agreement.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 10



--------------------------------------------------------------------------------

4.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

4.4 No Default. As of the date of this Amendment, both before and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 5. Miscellaneous.

5.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

5.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

5.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

5.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 11



--------------------------------------------------------------------------------

5.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

5.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

5.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Existing Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Existing Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Existing Agreement to the “Credit Agreement”, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER: EXCO RESOURCES, INC. By:  

/s/ Richard A. Burnett

Name:   Richard A. Burnett Title:   Vice President and Chief Financial Officer
GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC EXCO
PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC. EXCO
MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO EQUIPMENT LEASING, LLC By:  

/s/ Richard A. Burnett

Name:   Richard A. Burnett Title:   Vice President and Chief Financial Officer
EXCO OPERATING COMPANY, LP By:   EXCO Partners OLP GP, LLC,   its general
partner   By:  

/s/ Richard A. Burnett

  Name:   Richard A. Burnett   Title:   Vice President and Chief Financial
Officer EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC,   its general
partner   By:  

/s/ Richard A. Burnett

  Name:   Richard A. Burnett   Title:   Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and Issuing
Bank By:  

/s/ Michele L. Jones

Name:   Michele L. Jones Title:   Authorized Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director, Banking Products Services, US By:  

/s/ Houssem Daly

Name:   Houssem Daly Title:   Associate Director, Banking Products Services, US



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Samuel Miller

Name:   Samuel Miller Title:   Authorized Signatory



--------------------------------------------------------------------------------

NATIXIS, as a Lender By:  

/s/ Louis P. Laville, III

Name:   Louis P. Laville, III Title:   Managing Director By:  

/s/ Vikram Nath

Name:   Vikram Nath Title:   Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Michelle Latzoni

Name:   Michelle Latzoni Title:   Authorized Signatory



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Victor Ponce de León

Name:   Victor Ponce de León Title:   Senior Vice President



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender By:  

/s/ John Feeley

Name:   John Feeley Title:   Director



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Juli Bieser

Name:   Juli Bieser Title:   Director By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director